Stolz, Judge.
The defendant appeals from his conviction and sentence for escape and from the overruling of his motion for judgment of acquittal or new trial. Appellant’s counsel assigns error on general grounds and the refusal of the trial court to grant the defendant’s motion for a continuance. Held:
1. The evidence supports the verdict, which is in accordance with the law and the enumerations of error on general grounds are without merit.
2. As for the question of the denial of the defendant’s motion for a continuance because of the absence of a witness, this ruling was not error, since there was no compliance with the showing required by Code § 81-1410, as amended by Ga. L. 1959, p. 342 (see Beasley v. State, 115 Ga. App. 827 (1) (156 SE2d 128)); there was no timely request for the witness’s presence (see Spurlin v. State, 228 Ga. 763, 764 (187 SE2d 856)); and the testimony the witness would have given was merely cumulative and would not contradict the testimony for the State on any controlling point in the case. Varnadoe v. State, 67 Ga. 768 (2).

Judgment affirmed.


Bell, C. J., and Evans, J., concur.

Submitted September 7, 1972
Decided September 27, 1972.
Robert F. Galpin, for appellant.
A. Wallace Cato, District Attorney, for appellee.